Matter of Rothschild (2021 NY Slip Op 03790)





Matter of Rothschild


2021 NY Slip Op 03790


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., NEMOYER, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ. (Filed May 26, 2021.)


&em;

[*1]MATTER OF MARTIN J. ROTHSCHILD, A DISBARRED ATTORNEY, FOR REINSTATEMENT TO THE PRACTICE OF LAW IN THE STATE OF NEW YORK.

MEMORANDUM AND ORDER
Order entered denying application for reinstatement to the practice of law.